Title: III. Supplementary Instructions to John Lamb, 11 October 1785
From: American Commissioners,Jefferson, Thomas,Adams, John
To: Lamb, John


We have received information that two American vessels, the Dauphin from Philadelphia and the Maria from Boston with their crews and cargoes have lately been taken by the Algerines off the coast of Portugal and that the crews are reduced to slavery. Our full powers to that State being for the general purpose only of concluding a treaty of Amity and Commerce, the redemption of our citizens made captive before the conclusion of such treaty may not be thought comprehended within those powers. Nevertheless as the misfortune of these our countrymen has not been produced by any fault or folly of theirs, as their situation would illy admit the delay of our asking and receiving the pleasure of Congress on their subject, and as we presume strongly that it would be the will of Congress that they should be redeemed from their present calamitous condition, we think ourselves bound, in so distant a situation, and where the emergency of the case is so great, to act according to what we think would be the desire of Congress, and to trust to their goodness and the purity of our own motives for our justification.
We therefore authorize you to treat for the emancipation of the  crews of the said vessels and of any others which have been or may be taken by the same power before the cessation of hostilities which we expect you to effect, administering in the mean time such necessary aids as their situation may require. In negotiating this special treaty you are to consider yourself as acting for the masters of the vessels as well as for the United States, and you will agree to no terms which they shall not approve. You will take from them their obligations, each for his crew separately, binding themselves and their owners to indemnify the United States for the monies which shall be paid for their redemption, subsistence, transportation to their own country and other charges incurred, if the Congress shall be of opinion that such indemnification should be required, transmitting to us such special treaty for our definitive execution. You will also adopt the best measures you can for returning the citizens you shall redeem to their own country. As we require a transmission of this treaty before its definitive conclusion, it is the less necessary for us to speak of the sum which you may venture to engage. We do not expect to redeem our captives for less than 100 Dollars a head, and we should be fearful to go beyond the double of that sum. However we trust much in your discretion and good management for obtaining them on terms still better than these if possible.


London Octr. 1. 1785.
John Adams


Paris Octr. 11. 1785.
Th: Jefferson


